Citation Nr: 0829981	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and partner


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran was an enlisted member of the Army National Guard 
(ARNG) of California from December 1974 to June 1977.  She 
served on active duty for training (ADT)for the ARNG from 
October 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The evidence of record shows that the veteran has a 
current diagnosis of PTSD.  

2.  The evidence of record does not demonstrate the veteran 
engaged in combat with the enemy, and further fails to verify 
the veteran's claimed non-combat in-service stressor.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1113, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2005 VA sent the veteran a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision, March 2007 SOC, and March 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  This requirement was fulfilled in 
an April 2006 letter which VA sent to the veteran.

As the veteran has contended that she experienced a sexual 
assault stressor during service, the Board has considered the 
decision in Patton v. West, 12 Vet. App. 272 (1999).  There, 
the Court held that special consideration must be given to 
claims for PTSD based on sexual assault.  In particular, the 
Court held that the provisions in M21-1MR, Part III, 5.14(c) 
(rescinded and replaced, in relevant part, by M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H30), which address PTSD 
claims based on personal assault, are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Section H30, Paragraph (b), states that, in cases of sexual 
assault, development of alternate sources for information is 
critical.  There is provided an extensive list of alternative 
sources competent to provide credible evidence which may 
support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30, 
Paragraph (b).  Also of particular pertinence is the 
provision of Paragraph (c) of Section H30, which states that 
behavioral changes which occurred around the time of the 
incident may indicate the occurrence of an in-service 
stressor.  

In this case, the veteran reported during her June 2007 
hearing at the RO before the Decision Review Officer (DRO) 
that a Military Police (MP) report was made on the night of 
the rape which is the basis of her claim.  Consequently, in 
October 2007 and January 2008, the RO sent letters to the 
U.S. Army Crime Records Center requesting any records 
relating to the assault.  The Crime Records Center replied in 
November 2007 and January 2008 that pertinent records could 
not be located.  In addition, the veteran testified at the 
DRO hearing that she had reported the incident to two of her 
colleagues, and to her commanding officer.  However, she was 
unable to provide the names of these individuals.  Finally, 
the veteran testified that she had received psychiatric 
treatment while incarcerated after leaving service.  Limited 
records have been received from the California Department of 
Corrections.  Several attempts were made to obtain records 
from the Valley State Prison for Women in California in 
October 2007, December 2007, and January 2008, but no 
response was received with regard to the January 2008 letter, 
while the responses to the October and December 2007 requests 
indicated the records, if in existence, could be found 
elsewhere.  Despite receiving VCAA notice letters as 
described earlier, the veteran has not provided any further 
identifying information with respect to her claimed in-
service assault.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection Claim

A.  Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). 

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

In the present case, there is no issue as to whether the 
veteran ever engaged in combat, and she does not so contend.  
Her service personnel records show that she served on ADT for 
eight months, at military facilities in the United States, in 
1975 and 1976. 

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  

The Board first considers whether there has been a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
which requires that the diagnosis conform to DSM-IV and be 
supported by the findings on an examination report.

This veteran was first diagnosed with PTSD in June 2005 at an 
outpatient clinic in Bakersfield.  She reported nightmares 
about being raped, and further reported anxiety, depression, 
sleep disturbance, crying spells, poor concentration, and 
irritability.  She stated she had threatened to commit 
suicide by hanging herself in 2004, did not follow through 
with an attempt.  She said she was first raped in 1975 while 
serving on ADT, then was raped a second time in 1981.  Since 
that time, she had been incarcerated three times; at least 
two of those incarcerations were for violent crimes.  She 
said she was first incarcerated in 1981, after she shot at 
the three men who were involved in the second rape.  She was 
incarcerated again in 1994 after getting into a physical 
altercation with her daughter.  The veteran reported she had 
smoked crack cocaine one or two times per week in 1994 while 
she was out of prison, but reported no other history of 
substance abuse.  The examiner diagnosed PTSD and depressive 
disorder NOS (not otherwise specified), and referred the 
veteran to psychiatry for a medication consult and to 
psychology for counseling.

The veteran was again diagnosed with PTSD following a 
behavioral health intake conducted at the Loma Linda VAMC in 
July 2007.  She reported anxiety, sleep disturbance, 
nightmares, fatigue, and hypervigilance.  She related her 
symptoms back to a military sexual trauma, seeing injured 
soldiers, and her recent concerns about the possibility of 
her feet being amputated (due to diabetes).  The examiner 
diagnosed r/o ("rule out") anxiety disorder NOS, r/o PTSD, 
and r/o anxiety disorder or mood disorder due to general 
medical condition (diabetes).  

Based upon the June 2005 and July 2007 examination records, 
the Board finds that the criteria for a diagnosis of PTSD 
under 38 C.F.R. § 4.125(a) have been met. 

Next, the Board will examine whether the veteran in this case 
was exposed to an in-service stressor which could support a 
diagnosis of PTSD.

As noted above, there is no allegation of combat during the 
veteran's National Guard service.  Therefore, the veteran's 
lay statements as to any in-service stressor cannot be 
accepted without further corroboration through independent 
evidence.  Doran, 6 Vet. App. at 288-89. 

In the present case, the veteran's PTSD claim is based on a 
contention of rape.  As she reported at her June 2007 DRO 
hearing, the claimed assault occurred in October 1975 while 
she was on ADT, in basic training at Fort Jackson, South 
Carolina.  She said she had been drinking and playing pool at 
a non-commissioned officers club, and that after leaving, 
when she was alone outside the club, she was attacked.  She 
testified that the MPs arrived at the scene after the attack 
and she reported what had happened.  She did not seek medical 
attention after the assault, but she told two female 
colleagues who had been with her earlier that night (but she 
did not remember their first names).  She said she had also 
reported the incident to her commanding officer the next day, 
but she was unable to recall his name.  

With regard to personal assault cases, the Court in the 
Patton case, supra, pointed out that "VA has provided 
special evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Patton, 
12 Vet. App. at 280 (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c(8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that M21-1, Part III, Chapter 5, the section 
of the manual discussed in Patton, has been rescinded and 
replaced, in relevant part, by M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H30.  Specifically, Paragraph (c) provides 
that:

 "[i]f the military records contain no 
documentation that personal trauma occurred, 
consider secondary evidence, such as...evidence of 
behavioral changes that occurred around the time of 
the incident, including: visits to a medical or 
counseling clinic or dispensary without a specific 
diagnosis or specific ailment; use of pregnancy 
tests or tests for sexually-transmitted diseases 
around the time of the incident; sudden requests 
that the veteran's military occupational series or 
duty assignment be changed without other 
justification; changes in performance and 
performance evaluations...evidence of substance 
abuse, such as alcohol or drugs...increased interest 
in tests for Human Immunodeficiency Virus (HIV) or 
sexually transmitted diseases."  M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H30, Paragraph 
(c).

See also M21-1MR, Part IV, Subpart ii, Chap.1, Sec.D, Para. 
17, as to development of evidence in personal trauma PTSD 
claims. 

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.

Thus, Patton serves to expand the universe of evidence that 
can be used to corroborate a stressor based on in-service 
personal assault.  For example, evidence of behavior changes 
around the time of the incident can corroborate the stressor.  
In this vein, the veteran's service personnel records have 
been reviewed.  The Record of Assignments shows that the 
veteran reported for basic combat training (BCT) at Fort 
Jackson in October 1975.  She was then transferred to Lowry 
Air Force Base for Advanced Individual Training (AIT) in 
January 1976, followed by a second transfer back to Fort 
Jackson for further AIT in April 1976.  She remained there 
until she was released from ADT and ordered to return to her 
unit of assignment, the California Army National Guard. 

The Board notes that, under the provisions of M21-1MR, 
discussed above, changes in performance around the time of 
the alleged personal trauma can serve as evidence of a 
behavioral change to corroborate an in-service stressor.  The 
veteran in this case testified that she was transferred and 
had to re-commence her training from the beginning due to 
poor performance reports following the assault.  Her service 
records do contain a March 1976 Record of Administrative 
Training Action wherein the veteran was placed on ineffective 
status, and it contains an order for her to return to her 
parent unit.  Further, the form states that she failed Block 
1, was given remedial training, began Block 1 again, but 
failed to make progress.  This record is dated six months 
after the alleged assault.  

There is no other documentation in the evidence of record 
showing a behavioral change around the time of the claimed 
assault.  There are no service treatment records indicating 
that the veteran sought medical attention after the assault.  
Indeed, this is consistent with her testimony at the June 
2007 hearing that she did not seek medical attention, nor did 
she report for pregnancy or STD tests.  The veteran reported 
drug use in 1994, almost 20 years after the assault.  In 
addition, as previously discussed, the RO made many attempts 
to obtain psychiatric records from the Department of 
Corrections, but the search was unsuccessful.  In summary, 
there is very little evidence in the record to corroborate 
the veteran's statement that a personal assault occurred, and 
the weight of the probative evidence in favor of the claim 
does not approach an approximate balance with the evidence 
against it.

The Board acknowledges the veteran's own belief that her 
current diagnosis of PTSD was caused by the sexual trauma she 
experienced in 1975 during ADT, and not by any post-service 
stressors, such as the post-service rape she has described.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical causation and etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events, such as her description of an in-service assault, or 
the presence of disability or symptoms subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, as discussed above, the claim herein 
requires corroboration of the undocumented in-service 
stressor to support a relationship with the current 
diagnosis, and that evidentiary requirement has not been met. 

In conclusion, the evidence of record fails to verify or 
corroborate the in-service stressor claimed by the veteran.  
Therefore, even with a current diagnosis of PTSD, the claim 
must fail.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


